Citation Nr: 0325057	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  96-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to September 1962 and from October 1962 to October 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

When the veteran's claim was before the Board in January 1998 
it was remanded for additional development.  It was again 
remanded in June 2003.  The case was returned to the Board in 
August 2003 for further appellate consideration.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran currently manifests level I hearing loss in 
the right ear and level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (1998); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Review of the record reveals that service connection for 
bilateral hearing loss was granted in June 1979.  The veteran 
submitted the instant claim for increase in June 1995.  

On VA ear disease examination in August 1995, the veteran 
complained of decreased hearing and intermittent tinnitus.  
Both eardrums were normal.  Tuning fork tests revealed air 
conduction grater than bone conduction.  On audiological 
examination, the veteran was noted to have a history of 
exposure to hazardous noise during service.  The veteran 
reported ringing tinnitus and attributed it to loud radio 
headsets.  Audiological testing revealed pure tone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
30
75
LEFT
20
15
10
60
70

Speech recognition testing scores were 96 percent in the 
right ear and 94 percent in the left.  The impression was 
moderately severe to severe high frequency sensorineural 
hearing loss with excellent speech recognition bilaterally.  

At his April 1996 hearing before an RO hearing officer, the 
veteran indicated that he utilized hearing aids.  He 
testified that his hearing had been bad for years but that it 
had worsened to the point where he could not hear at times.  
He indicated that he had difficulty hearing people on the 
phone and when there was background noise.  

In February 1998 the veteran indicated that all treatment for 
his hearing loss had been at the St. Louis VA Medical Center 
(VAMC).

The report of a March 1997 audiological evaluation shows that 
the veteran's hearing loss had remained stable.  Puretone 
thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
65
LEFT
25
15
10
60
70

Speech audiometry revealed speech recognition scores of 92 
for the right ear and 96 for the left.  

An additional VA examination was conducted in March 1998.  
The examiner noted that the veteran had a history of 
unprotected exposure to hazardous military noise.  The 
veteran reported mild to severe bilateral, constant tinnitus.  
On audiological testing, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
70
LEFT
20
25
20
60
70

Speech recognition scores were 92 percent for the right ear 
and 86 percent for the left.  The diagnosis was severe high 
frequency sensorineural hearing loss bilaterally.  The 
examiner noted that speech recognition was excellent in the 
right ear and good in the left.  

An August 2000 audiological evaluation summary shows that the 
veteran's hearing loss had undergone minimal changes.  Some 
speech discrimination concerns were noted with the veteran's 
current hearing aids.  

A September 2001 VA treatment note indicates that the 
veteran's audiometric thresholds were similar to previous 
evaluations.  Otoscopy revealed clear canals.  The veteran 
was seen for fitting of new hearing aids in November 2001.

In March 2002 the veteran denied any changes in his hearing.  
He commented that his current hearing aids were the best yet.  
In the right ear, the veteran had normal hearing at 250 to 
1000 Hertz and sloping to severe sensorineural haring loss at 
4000 to 6000 Hertz.  In the left ear, the veteran had mild 
hearing loss at 250 to 2000 Hertz and sloping to severe 
sensorineural hearing loss at 3000 to 6000 Hertz.  Word 
recognition scores were 88 percent for the right ear and 88 
percent for the left.  

An additional VA hearing examination was performed in April 
2003.  The veteran complained of gradually worsening hearing 
loss over the years.  The examiner noted that the veteran had 
worn binaural amplification since 1980.  The veteran reported 
having the most difficulty in situations with background 
noise.  On audiological testing, puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
50
75
LEFT
35
30
40
70
75

Speech recognition scores were 94 percent bilaterally.  The 
diagnosis was normal to severe high frequency sensorineural 
hearing loss bilaterally.  The examiner noted that speech 
reception thresholds were in agreement with pure tone test 
results.  He also indicated that word recognition scores were 
excellent bilaterally.  He concluded that in comparison to 
the 1998 examination, the veteran's hearing loss had remained 
unchanged in the right ear and had worsened between 500 and 
3000 Hertz in the left ear.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's case was most recently considered by the RO.  
The record reflects that through the statement of the case, 
supplements thereto and correspondence from the RO to the 
veteran, the veteran has been informed of the requirements 
for the benefit sought on appeal, the evidence and 
information needed to substantiate the claim, the information 
required of the veteran to enable the RO to obtain evidence 
on his behalf, and the assistance that VA would render in 
obtaining evidence on the veteran's behalf.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder, as have identified VA treatment 
records.  The veteran has also been afforded appropriate VA 
examinations of his hearing loss disability.  He has not 
alleged that his hearing loss disability has worsened since 
his most recent VA examination.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry. 38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,0000, 3,000 and 
4,000 hertz. VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987). The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary. 38 C.F.R. § 4.86 (1998).

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Under the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  These 
changes became effective June 10, 1999.

These changes in the rating criteria are of no significance 
in this case since the veteran does not have one of 
exceptional patterns of hearing impairment addressed in the 
revised criteria.

At the time of the most recent VA examination in April 2003, 
the veteran manifested a right ear average decibel loss of 46 
and a speech recognition ability of 94 percent.  He 
manifested a left ear average decibel loss of 54 and a speech 
recognition ability of 86 percent.  This results in 
designations of Level I for each ear on Table VI, which 
combined warrants a noncompensable evaluation under either 
the old or revised rating criteria.  See 38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII, Diagnostic Code 6100 (1998); 38 C.F.R. 
§ 4.85, Tables VI, VII, Diagnostic Code 6100 (2001).  A 
review of other audiometric testing results during the appeal 
period shows that with the exception of the March 1998 
examination, the veteran experiences no more than Level I 
hearing loss in each ear.  While the March 1998 examination 
results demonstrated Level I hearing loss in the right ear 
and Level II hearing loss in the left, application of those 
numbers to Table VII also results in a noncompensable 
evaluation.

The veteran argues that he has a hard time hearing when there 
is background noise and that his hearing has worsened over 
time, he has been provided appropriate VA examinations which 
demonstrate that his hearing impairment is to a 
noncompensable degree.  The Board emphasizes that the 
evidence in this case is not so evenly balanced as to require 
application of the provisions of 38 U.S.C.A. § 5107(b).  In 
addition, the evidence does not render a question as to which 
of two evaluations will be assigned, so the provisions of 38 
C.F.R. § 4.7 are also not for application.

While it is clear that the veteran sincerely believes that 
his hearing loss is more disabling than is reflected by the 
current schedular rating, the Board is bound by the law and 
must conclude that a higher rating is not available.







ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

